 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDGo-Lightly Footwear, Inc. and Cindy L. Lais andCathy C. Lindquist. Cases 3-CA-9112-1 and3-CA-9112-2August 12, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn April 22, 1980, Administrative Law JudgeStephen Gross issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Go-LightlyFootwear, Inc., Amsterdam, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.' The Administrative Law Judge made two inadvertent factual errorsin the section of his Decision entitled "Findings of Fact" First, he statedthat Executive Vice President Robert Winig ordered the Amsterdamplant manager. Celso Vargas, o fire employees "Lindquist. Lais and Her-nandez" The third employee fired by Vargas was not named Hernandezbut Nelda Gonzales Second, the Administrative Law Judge incorrectlyrelated that Robert 'Winig visited the Amsterdam plant to check the time-cards of the employees fired Winig did examine the timecards of the em-ployees, but he did so at thie loversville plant. 'We hereby correct theseerrorsWe agree with the Administrative Lau Judge's finding that Respond-ent had knowledge of Lais and Lindquist's protected concerted activityIn addition to the factors cited by the Administrative Law Judge in sup-port of his finding, we rely orn the admissions set forth in Robert Winig'saffidavit, which was admitted into evidence at the hearing. In his affida-vit, Winig related the events of the first business day following the day ofthe protected concerted activity Winig stated that he was told about theemployees' picketing and their leaving the plant without punching outprior to instructing Vargas to fire the employees: "After hearing thisstory [of the picketing and walkout] from Shea and having Brandt con-firm much of it I then pulled the timecards of the 3 employees Thosetimecards were at the Gloversville office I saw that none of the threeemployees had punched out I then immediately phoned Vargas It wasabout 11 30 a m. I instructed him to let go these 3 employees'"2 Member Jenkins would award interest on the backpay due based onthe formula set forth in his dissent in Ol(mpic Medical Corporation. 250NLRB No 11 (1980).251 NLRB No. 8APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge our employees be-cause they engage in a walkout or other con-certed activity for mutual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights under Section7 of the National Labor Relations Act.WE WILL make Cathy Lindquist and CindyLais whole for any loss of pay they suffered asa result of our firing them because they en-gaged in concerted activity for mutual aid andprotection, plus interest.Go-LIGHTLY FOOTWEAR, INC.DECISIONSTATEMENT OF THE CASESTEPHEN GROSS, Administrative Law Judge: On June20, 1979, Cindy L. Lais and Cathy C. Lindquist filedcharges against Go-Lightly Footwear, Inc. (hereaftercalled Go-Lightly or the Company), claiming that Go-Lightly fired them for engaging in protected concertedactivity.' Those charges formed the basis of a complaint,alleging violation of Section 8(a)(l) of the Act, that theRegional Director for Region 3 issued on June 26, 1979.Go-Lightly's answer admitted the complaint's jurisdic-tional allegations. But Go-Lightly denied that it had firedLais and Lindquist because of their concerted activitiesor that the Company had otherwise violated the Act.I heard the case in Albany, New York, on November26 and 27, 1979.2FINDINGS OF FACTGo-Lightly manufactures footwear; shoes at a plant inGloversville, New York, and slippers in Amsterdam,New York. Neither plant is unionized.Norbert Winig is the president of Go-Lightly. RobertWinig is executive vice president. Celso Vargas managedthe Amsterdam plant for the Winigs during most of theperiod of February 1979 to September 1979. With the ex-' The June 2(0 charges amended the charges filed by Lais and Lind-quist ton May 22, 19792 The General Counsel filed a unopposed motion to correct tran-script The motion is granted GO-LIGHTLY FOOTWFAR, INC.43ception of one 5-day period during those months, OrlaBrandt supervised the work at the Gloversville plant.That 5-day period was May 14 through 18, whenBrandt took Vargas' place at the Amsterdam plant whileVargas was away. (Actually Brandt's work at the Am-sterdam plant overlapped Vargas' slightly, since Vargaswas away from the plant only 3 working days, May 16through 18.)On May 16 one of the workers at the Amsterdamplant, Gladys Majewski, complained to Brandt aboutwhat Majewski felt was Brandt's unfair treatment. Ma-jewski was originally from Puerto Rico and she believedthat Brandt's treatment stemmed from Brandt's prejudiceagainst Puerto Ricans. Majewski said so to Brandt andthen left the plant. When Majewski returned on Friday,May 18, she found a note on her timecard advising herthat her "services [were] no longer needed." That led toanother argument between Brandt and Majewski. Ma-jewski stalked out of the plant, promising to return.Brandt, taking that as a promise of bodily harm, gotupset.At lunchtime on that same day, May 18-aboutnoon-Majewski and a friend (who had not previouslybeen connected with Go-Lightly in any way) appearedoutside the factory with several poster-board placardsthat Majewski had made. While the exact wording of theplacards is not altogether certain, it appears that theplacards read: "Lincoln Freed The Slaves," "God DoesNot Discriminate, Why Do You," "Go-Lightly EmploysScab Labor," "Go-Lightly Is Unfair To Minorities," and"Beware of Go-Lightly's False Promises."3Brandt did not go outside during the lunchbreak. Butan employee-Go-Lightly's chief mechanic-told herthat Majewski was outside with placards and that one ofthe placards said, "Go-Lightly Employs Scab Labor."When Brandt went to a window to look, she couldindeed see Majewski, but could not read the placardsfrom that distance. Meanwhile, during the lunchbreak, atleast three employees asked Majewski if she needed anyhelp with her campaign: Cindy L. Lais, Cathy C. Lind-quist, and Nelda Gonzales.4Majewski said that she didnot then need any assistance but might want it later on.None of the plant's employees remained with Majewskiwhen the lunchbreak erded.An hour or so later, however, a newspaper reporterappeared on the scene, apparently having been contactedby Majewski. At that point Majewski asked her friend tohave Lindquist, Lais, and Gonzales join her. Majewski'sfriend did that by going into the factory building andmotioning for Lindquist to get the other two and tocome out.Lindquist, Lais, and Gonzales left their work stationsand joined Majewski openly, without attempting to hidetheir departure from Brandt, who in fact watched thethree employees leave. In leaving the plant the three vio-s As to the claimed "false promises," there is no dispute that theWinigs had told at least some of the workers at the Amsterdam plant atthe time they were hired that the employees there would be covered bymedical insurance But the arrangement the Winigs were counting on fellthrough and. on May I I, the employees all received letters advising thatmedical coverage would not be provided until some future time: SeeGC. Exh. 44 Gonzales did not file a charge and is not referred to In the complaintlated two plant rules. They left their machines withoutgetting permission to do so and they left the plant with-out punching out. Go-Lightly has no written set of plantrules. But the testimony at the hearing makes it clear thatall employees knew of and generally obeyed both ofthese rules.Once outside, Lindquist, Lais, and Gonzales talked tothe reporter for awhile "about Gladys [Majewski] beingfired and what we felt was favoritism shown in the milland about what we thought was false advertising in thepaper concerning jobs," carried placards for awhile and,apparently, just talked among themselves (with Ma-jewski) for awhile. They concluded that they shouldspeak directly to Norbert Winig about what they saw asBrandt's unfair supervisory practices. But they droppedthat course of action when a union organizer arrived andinstead talked over the matter with her. After that talkGonzales and Lindquist returned to work at the plant, ator about 2:30. Lais went home.Meanwhile, inside the plant, word had spread that Ma-jewski had a gun. That completely unnerved the alreadytense Brandt, so that Go-Lightly's chief mechanic, ratherthan Brandt, undertook to call Norbert Winig and, subse-quently, the police about the matter. The activities byMajewski and her associates were completely peaceful,however, and there is no evidence whatever that Ma-jewski had a gun, much less contemplated using one.That evening Brandt met with Norbert Winig whileshe was still badly scared and upset. She told Winig thatshe felt endangered by the situation at the Amsterdamplant and refused to go back there. She did not mentionany placards, picketing, newspaper reporters, or even theabsence of Lindquist, Lais, and Gonzales.Then, on Sunday, Norbert Winig advised RobertWinig of what Norbert knew of Friday's circumstances,a narrative limited to matters about Brandt's concerns forher physical safety and about an ex-employee possiblycarrying a gun outside the plant.On Monday, Vargas returned to the plant. Vargas nolonger works for Go-Lightly and did not testify. But ac-cording to the testimony of Lais and Lindquist, which Icredit, they told him that they walked out because Ma-jewski was fired and because of Brandt's favoritism. Ac-cording to Robert Winig, he and Vargas did discuss Fri-day's events on Monday, but that Vargas limited the dis-cussion to the fact that Lindquist, Lais, and Gonzaleshad left the building without getting permission to do soand without clocking out. Vargas also mentioned that anumber of other employees were angry that the threeseemed to be getting away with those violations of therules. Winig visited the Amsterdam plant, checked the ti-mecards, and ordered Vargas to fire Lindquist, Lais, andHernandez. As far as Robert Winig was concerned, "wealways had a precedent that if people walked off the job,it was automatic, in my mind, that they quit their job."Later that day, Go-Lightly's chief mechanic amplifiedVargas' description of Friday's events, mentioning,among other things, that there had been some signs "thatsome people had been walking around with out front"and that one of the signs said, "Go-Lightly EmploysScab Labor." He also told Robert Winig that he sawGO-LIGHTLY FOOTWEAR, INC 43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDLais, Lindquist and Gonzales with Majewski, talking toa reporter. 5Meanwhile Vargas followed Winig's order to fire thethree workers and the resulting discharges led Lindquistand Lais to file the charges that led to this proceeding.THE PARTIES' POSITIONSThe General Counsel argues that the above facts rep-resent a clear case of the Company firing three employ-ees because of the employees' participation in activitythat is protected by the Act.The Company argues that: (1) the General Counselshould have called as witnesses such relatively disinter-ested persons as the newspaper reporter and a police of-ficer who visited the picketing site and that the GeneralCounsel's failure to present this "best evidence" ought tobe reflected in the Board's findings of fact; (2) the em-ployees were obligated to bring their complaints to theWinigs before walking out since the Winigs kept them-selves available to Go-Lightly's employees; (3) there wasno showing that the three employees' activity was ad-dressed to work-related complaints or grievances, or thatit furthered a group purpose; (4) it was not shown thatGo-Lightly had any knowledge of the nature of thethree employees' activities; (5) the three employees werefired solely for leaving the plant without permission, andnot because of their picketing or other such activity; and(6) focusing on Lais, in particular, she did not return tothe plant even when the others did.ANALYSIS, CONCLUSIONS, AND FURTHER FINDINGSOF FACTThe activity in question was concerted, obviously, anddid relate to wages and working conditions. The plac-ards were not models of clarity. But they are not re-quired to be. And a walkout in support of a dischargedemployee, plus picketing outside a plant with placardsrefering to unkept promises by the employer, to scablabor, and to unfairness to minorities, reasonably relatesto matters protected by the Act: See, e.g., DiagnosticCenter Hospital Corp. of Texas, 228 NLRB 1215, 1217(1977). Nor is there any requirement that Gonzales, Lais,and Lindquist had to undertake less drastic forms of pro-test before walking off their jobs: See N.L.R.B v. Wash-ington Aluminum Co., 370 U.S. 9, 14-15 (1962); AudioSystems, Inc., 239 NLRB 1316 (1979).Finally, as regards the employees' conversations with areporter, the reporter was advised of the placards (andtook photographs of them), and was told about Go-Lightly's alleged favoritism and misleading employmentadvertisements. That too adds up to protected activitysince employees do not lose the Act's protections merelybecause they choose to use "channels outside the imme-diate employer-employee relationship": Eastex, Inc. v.N.L.R.B., 437 U.S. 556, 565 (1978); see also Allied Avi-ation Service Co., 248 NLRB 229 (1980).The three employees did violate company rules whenthey walked out during working hours without punchingout and without notifying their supervisor. But activity5 General Counsel argues that the chief mechanic was a Go-l.ightlysupervisor. But the evidence does not show that to be the case.that is otherwise protected does not lose that protectionbecause of violations of those kinds of work rules: e.g.,Ontario Knife Co., 247 NLRB No. 168 (1979). Had theemployees engaged in a series of short-term walkouts, oreven if they had planned to do so, the existence of thoserules could be significant: See, e.g., Polytech, Inc., 195NLRB 695, 696 (1972). But there was only one walkouthere and no evidence of any plan to undertake any more.As to the company's claimed lack of knowledge of thethree employees' activities, it is true that ordinarily ashowing of knowledge by the employer of the concertedactivity in question is a necessary element in finding aviolation of the Act: e.g., Diagnostic Center HospitalCorp., supra , 228 NLRB at 1216. But that does not helpGo-Lightly since the Company did have that knowledge.Lais and Lindquist described their activities to CelsoVargas, an admitted supervisor, before the Companyfired them. Further, no more than a few hours after thethree employees were fired, and perhaps before theywere, Robert Winig was told about the employees' pick-eting. And finally, Brandt, whom I find to be a Go-Lightly supervisor, knew about Majewski's picketing andsaw Gonzales, Lais, and Lindquist leave together.6How-ever upset Brandt may have been, the protection the Actwould otherwise accord the three employees can hardlybe denied in these circumstances because of Brandt's un-willingness to look out the window.I have considered the Company's claim that Laisshould not be entitled to the protection of the Act givenher decision to go home, rather than back to work, afterthe events outside the plant ended. But as I add up theevidence, that decision was an integral part of Lais' pro-test about the conditions of employment at the Go-Light-ly plant. Thus, Lais' refusal to work for the rest of theday was protected activity. In any case, Go-Lightly firedall three employees, not just Lais. And the Companymade no distinction between how it should react to Lais'activities when she was acting directly in concert withher fellow employees and how the Company shouldreact to her departure for the remainder of the day.Since the Company did not distinguish at the time itfired her between these two facets of Lais' behavior, itcan not properly do so now.Finally, as to the General Counsel's failure to call aswitnesses a reporter and a police officer who were pres-ent at the picketing, the General Counsel had no obliga-tion to do that. Accordingly, no presumptions should bemade because he did not. Neither person is or was em-ployed by the General Counsel or was otherwise shown" The Company admits that Brandt was a supervisor of employees atthe Gloversville plant. Go-Lightly claims, however, that she did not havesupervisory authority at the Amsterdam plant. But a distinction of thatkind makes no sense when the issue is one of the employer's knowledgeof an event. Moreover, since Brandt had been asked by the Winigs if she"would take over the [Amsterdaml plant while [Vargas] was gone" andhad done so, she was a Go-Lightly agent for purposes of keeping track fpersonnel matters for the Winigs Finally. Brandt was a supervisor in herwork at the Amsterdam plant. She replaced Vargas. an admitted supervi-sor; if Brandt were not a supervisor it would mean that during most Ifthe period in question a plant of 60 workers would not have had a super-visor present; Hrandt assigned work to employees and rdered correc-tions; and the Amsterdanm employees clearly thought 1f her as a supervi-sor and representative of management GO-LIGHTLY FOOTWEAR, INC.45to be under his control. The Company was in as goodposition to subpena the two as was the General Counsel.Since it chose not to, it may not now complain about thelack of testimony from those two witnesses.CONCLUSIONS OF LAW1. Go-Lightly Footwear, Inc., is an employer withinthe meaning of Section 2(2) and Section 8(a)(1) of theAct.2. Go-Lightly terminated its employment of Cindy L.Lais and Cathy C. Lindquist because Lais and Lindquistengaged in concerted activity for the purpose of mutualaid and protection.3. Go-Lightly accordingly interfered with, restrained,and coerced employees in the exercise of the rights guar-anteed to employees in Section 7 of the Act, an unfairlabor practice in violation of Section 8(a)(l) of the Act.4. That unfair labor practice affected commerce,within the meaning of Section 10(a) of the Act.THE REMEDYThe recommended Order will require Go-Lightly tocease and desist from interfering with employees in theexercise of their Section 7 rights by discharging employ-ees who engage in concerted activity for the purpose ofmutual aid and protection.7The recommended Order will also require Go-Lightlyto make Lais and Lindquist whole for any loss of earn-ings they suffered as a result of their discharge by Go-Lightly. Loss of earnings shall be computed as pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), plus interest as set forth in Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).8Finally, Go-Lightly will be required to notify its em-ployees of the action being ordered by the Board.Upon the foregoing findings and conclusions, andupon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER9The Respondent, Go-Lightly Footwear, Inc., Amster-dam, New York, and its officers, agents, successors, andassigns, shall:I will recommend that Go-L.ightl) also be required to cease anddesist from violating the Sec. 7 rights of employees in any like or relatedmanner: See Hicknmon FWod. Inc., 242 NLRB 1357 (1979).' Following the filing of the charges that led to the institution of thisproceeding. Go-Lightly offered Lindquist and Lais reinstatement effec-tive July 30. 1979 Lais returned to Go-Lightly Lindquist did not.9 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-I. Cease and desist from:(a) Discharging any employee by reason of the em-ployee's concerted activities for the purpose of mutualaid or protection.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make Cindy L. Lais and Cathy C. Lindquist wholefor any losses they may have suffered by reason of theirdischarge by Go-Lightly, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other documents nec-essary to analyze and compute the amount of backpaydue under this Order.(c) Post at its Amsterdam, New York, facility copiesof the attached notice marked "Appendix."'° Copies ofsaid notice, on forms to be provided by the Regional Di-rector for Region 3, after being duly signed by Go-Lightly's authorized representative, shall be posted by itimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Go-Lightly shall take reasonablesteps to ensure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Go-Lightlyhas taken to comply with this Order.ings. conclusions. and recommended Order herein shall. as pros ided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I' In the event that this Board's Order is enforced bh a Judgment ofthe United States Court of Appeals, the words in the notice reading"Posted bh Order of the National Labor Relations Board" shall read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board"GO-LIGHTLY FOOTWEAR, INC 45